DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to applicant’s communication filed July 20, 2021 in response to PTO Office Action dated May 12, 2021.  The applicant’s remarks and amendment to the specification and/or claims were considered with the results that follow.
Claims 1-20 have been presented for examination in this application.  In response to the last Office Action, claims 1, 8 and 15 have been amended.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 5-11, 13, 15, 16, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hetzler et al. (US# 8,316,173) in view of Sharon (US# 2015/0043276).


Regarding claim 1, Hetzler et al. teachers a storage system comprising:
a plurality of solid-state storage devices [col. 9, lines 34-36] comprising flash memory [Fig. 8]; and
a storage controller operatively coupled to the plurality of solid-state storage devices, the storage controller comprising a processing device, the processing device to:
receive, from a solid-state storage device of the plurality of solid-state storage devices, an indication of an occurrence of a triggering event associated with data stored at a first data block in the flash memory [col. 5, lines 27-34] of the solid-state storage device, [While not explicitly recited, the SMART system includes attribute fields that include threshold exceeding and failing that are inherently required for the SMART system to operate. Querying of the SMART data would return data indicating threshold and error detection and violations.  Also, disk firmware is able to determine if a disk is likely to fail, and indicates this with a OK/NOT OK response.  A secondary reference, Allen “Monitoring Hard Disks with SMART”, has been included to expand upon basic SMART functionality; page 1, paragraph 7; page 3, paragraph 2].
identify a second data block in the flash memory of the solid-state storage device for storage of the data upon receiving the indication; and transmit, to the solid-state storage device, a command comprising address information associated with the second data block of the solid-state storage device for storage of the data, wherein the command causes the solid-state storage device to store the data at the second data block…. [col. 9, line 41 –col. 10, line 4; col. 6, lines 8-24; controller monitors SMART data relating to cycle count, with static wear levelling to implement moving data from one block to another until there are no blocks below an endurance limit; col. 3, lines 12-20, addressing the memory blocks].
Hetzler et al. teaches data block movement within the memory but fails to teach that the storage of data from the first block to the second block in the flash memory occurs with bypassing 

Regarding claim 2, Hetzler et al. teachers wherein the command causes the solid-state storage device to store metadata associated with the data to the second data block [col. 4, lines 28-34; the storage of the metadata (monitor data), as taught by Hetzler, comprises only metadata, and does not include the storage of non-metadata by the same command].

Regarding claim 5, Hetzler et al. teachers wherein the triggering event comprises an error rate associated with the data satisfying an error rate threshold [col. 9, lines 10-12].

Regarding claim 6, Hetzler et al. teachers wherein the triggering event comprises an amount of time elapsed since the data was stored at the solid-state storage device satisfying a time threshold [col. 9, lines 10-12].

Regarding claim 7, Hetzler et al. teachers wherein to identify the second data block of the solid-state storage device for storage of the data, the processing device to:
determine whether the data stored at the first data block of the solid-state storage device is active [col. 6, lines 8-24;  the data is available as it is available for movement according to the wear levelling system].

receiving, by a storage controller from a storage device of a plurality of storage devices [col. 9, lines 34-36], an indication that data stored at a first data block in flash memory [col. 5, lines 27-34] of the storage device is to be relocated, [While not explicitly recited, the SMART system includes attribute fields that include threshold exceeding and failing that are inherently required for the SMART system to operate. Querying of the SMART data would return data indicating threshold and error detection and violations.  Also, disk firmware is able to determine if a disk is likely to fail, and indicates this with a OK/NOT OK response.  A secondary reference, Allen “Monitoring Hard Disks with SMART”, has been included to expand upon basic SMART functionality; page 1, paragraph 7; page 3, paragraph 2].
determining, by a processing device of the storage controller, whether to relocate the data from the first data block of the storage device to a second data block in the flash memory of the storage device; and
transmitting a command comprising address information associated with the second data block upon determining to relocate the data from the first data block to the second data block, wherein the command causes the storage device to relocate the data from the first data block to the second data block… [col. 9, line 41 –col. 10, line 4; col. 6, lines 8-24; controller monitors SMART data relating to cycle count, with static wear levelling to implement moving data from one block to another until there are no blocks below an endurance limit; col. 3, lines 12-20, addressing the memory blocks].
Hetzler et al. teaches data block movement within the memory but fails to teach that the storage of data from the first block to the second block in the flash memory occurs with bypassing sending the data to the storage controller.  Sharon teaches moving data between partitions within a flash memory while bypassing the memory controller [0144]. Therefore it would have been obvious to 
 
Regarding claim 9, Hetzler et al. teachers, wherein determining whether to relocate the data from the first data block to the second data block comprises:
in response to determining that the data stored at the first data block is active, determining to relocate the data from the first data block of the storage device to the second data block of the storage device [as seen in claim 1].

Regarding claim 10, Hetzler et al. teachers wherein determining whether to relocate the data from the first data block to the second data block comprises:
in response to determining that the storage device has not been marked for removal, determining to relocate the data from the first data block of the storage device to the second data block of the storage device [While Hetzler et al. does not explicitly recite checking that the storage device for removal, one of ordinary skill would recognize that the static wear levelling would inherently require checking the secondary blocks for availability in the mapping structure, which is a way to show that the storage device is in fact available and not removed].

Regarding claim 11, Hetzler et al. teachers wherein determining whether to relocate the data from the first data block to the second data block is based on at least one of wear leveling or load balancing of the plurality of storage devices [col. 6, lines 8-24].



Regarding claim 15, Hetzler et al. teachers non-transitory computer readable storage medium storing instructions, which when executed, cause a processing device of a storage controller to:
receive, by the processing device from a solid-state storage device of a plurality of solid-state storage devices [col. 9, lines 34-36], an indication of an occurrence of a triggering event associated with data stored at a first data block in flash memory of the solid-state storage device [While not explicitly recited, the SMART system includes attribute fields that include threshold exceeding and failing that are inherently required for the SMART system to operate. Querying of the SMART data would return data indicating threshold and error detection and violations.  Also, disk firmware is able to determine if a disk is likely to fail, and indicates this with a OK/NOT OK response.  A secondary reference, Allen “Monitoring Hard Disks with SMART”, has been included to expand upon basic SMART functionality; page 1, paragraph 7; page 3, paragraph 2].
identify a second data block in the flash memory of the solid-state storage device for storage of the data upon receiving the indication; and
transmit, to the solid-state storage device, a command comprising address information associated with the second data block of the solid-state storage device for storage of the data, wherein the command causes the solid-state storage device to store the data at the second data block… [col. 9, line 41 –col. 10, line 4; col. 6, lines 8-24; controller monitors SMART data relating to cycle count, with 
Hetzler et al. teaches data block movement within the memory but fails to teach that the storage of data from the first block to the second block in the flash memory occurs with bypassing sending the data to the storage controller.  Sharon teaches moving data between partitions within a flash memory while bypassing the memory controller [0144]. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flash system of Hetzler et al. to incorporate the flash data transfer system of Sharon because then latency can be decreased without using a controller for the transfer, as taught by Sharon [0143, lines 6-8].

Regarding claim 16, Hetzler et al. teachers wherein the command causes the solid-state storage device to store metadata associated with the data at the second data block  [col. 4, lines 28-34; the storage of the metadata (monitor data), as taught by Hetzler, comprises only metadata, and does not include the storage of non-metadata by the same command].

Regarding claim 19, Hetzler et al. teachers wherein the triggering event comprises an error rate associated with the data satisfying an error rate threshold [col. 9, lines 10-12].

Regarding claim 20, Hetzler et al. teachers wherein the triggering event comprises an amount of time elapsed since the data was stored at the solid-state storage device satisfying a time threshold [col. 9, lines 10-12].



Claims 3, 14, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hetzler et al. (US# 8,316,173) and Sharon (US# 2015/0043276) in view of OFFICIAL NOTICE.
Regarding claims 3, 14, and 17, Hetzler et al. teaches static wear levelling [col. 6, lines 8-23], which moves data from one location to another.  What Hetzler et al. does not explicitly recite is that the mapping for the moved data to the second data block is updated after receiving an acknowledgement from the storage device.  One of ordinary skill in the art would recognize that updating a mapping structure is required for locating the moved data, and the updating can only be accomplished after confirmation of the data is written to the new location (in order to prevent prematurely mapping to a second area that may not adequately allow for storage of the moved data).  The Examiner takes OFFICIAL NOTICE of this teaching.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flash system of Hetzler et al. and Sharon to include the update mapping on acknowledgement in order to facilitate correct updated mapping in light of possible data rewriting issues that may occur.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hetzler et al. (US# 8,316,173) and Sharon (US# 2015/0043276) in view of OFFICIAL NOTICE.
Regarding claim 12, Hetzler et al. teaches moving data according to static wear levelling [col. 6, lines 8-23], but fails to teach storing the data temporarily in a buffer between moving the data from the first location to the second location.  One of ordinary skill in the art would recognize that buffers are used for temporary storage of data when moving data within a storage device and between storage devices, which allows for faster movement of the data between two locations should the total data be larger in size than a data allocation unit, or when an operation needs to be performed on the secondary location.  The Examiner takes OFFICIAL NOTICE of this teaching.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the .

Claims 4 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hetzler et al. (US# 8,316,173) and Sharon (US# 2015/0043276,) in view of Yu et al. (2012/0284587).
Regarding claims 4 and 18, Hetzler et al. (and Sharon) teaches trackable values but fails to teach tracking a read count.  Yu et al. teaches wherein the triggering event comprises a read count associated with the data satisfying a red count threshold [para 0226, 0236].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hetzler et al. and Sharon to include the read count tracking of Yu et al., because then the health of the ssd would be extended due to active tracking [0064].

Response to Arguments
Applicant's arguments filed July 20, 2021 have been fully considered but they are not persuasive in view of the new grounds of rejection.  The Examiner has incorporated the Sharon reference to teach the newly recited flash memory language for data movement within a flash memory.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R PEUGH whose telephone number is (571) 272-4199.  The examiner can normally be reached on Monday-Friday from 7:30am to 3:30pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Adam Queler, phone number 571-272-4140, can be reached. The fax phone number for the organization where this application or proceeding is assigned is 703 872-9306. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BRIAN R PEUGH/Primary Examiner, Art Unit 2137